                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

 James Lee Sarratt, Jr.,                     ) Civil Action No. 4:18-2671-BHH
                                             )
                                  Plaintiff, )
                                             )
                    v.                       )
                                             )         OPINION AND ORDER
                                             )
 Kathy White, Medical Administrator,         )
                                             )
                               Defendant. )
 _________________________________           )

       Plaintiff James Lee Sarratt, Jr. (“Plaintiff”), proceeding pro se, brought this action

pursuant to Title 42, United States Code, Section 1983. (ECF No. 1.) In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B), D.S.C., this matter was referred to United

States Magistrate Judge Thomas E. Rogers, III, for pre-trial handling and a Report and

Recommendation (“Report”).

       On March 29, 2019, Defendant filed a motion for summary judgment. (ECF No. 24.)

Since Plaintiff is pro se in this matter, the Court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975) on April 1, 2019, advising Plaintiff of the importance

of a dispositive motion and of the need for him to file an adequate response. (ECF No. 25.)

Plaintiff filed a response in opposition on April 29, 2019. (ECF No. 27.) On August 28, 2019,

Magistrate Judge Rogers issued a Report recommending that Defendants’ motion for

summary judgment be granted for Plaintiff’s failure to show that any medical personnel at

the Spartanburg County Detention Facility violated his constitutional rights with respect to

the medical treatment he received. (ECF No. 29 at 10.) The Magistrate Judge advised

Plaintiff of the procedures and requirements for filing objections to the Report and the

serious consequences if he failed to do so. (ECF No. 29-1.)
       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report and

Recommendation of the Magistrate Judge to which a specific objection is made. The Court

may accept, reject, or modify, in whole or in part, the recommendation made by the

Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See

28 U.S.C. § 636(b).

       On September 18, 2019, the envelope containing Plaintiff’s copy of the Report and

Recommendation (ECF No. 29) were returned to the Clerk of Court, marked "RETURN TO

SENDER, UNABLE TO FORWARD." (ECF No. 34.) Plaintiff was advised by an order filed

on October 5, 2018, of his responsibility to notify the Court in writing if his address changed

and that his case could be dismissed for failing to comply with the Court’s order. (ECF No.

7.)

       Plaintiff filed no objections, and the time for doing so expired on September 16,

2019. In the absence of objections to the Magistrate Judge’s Report and Recommendation,

this Court is not required to provide an explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 and advisory committee’s note).

       After reviewing the record, the Report, and the applicable law, the Court finds no

                                              2
error. Accordingly, the Court adopts and incorporates the Report and Recommendation

(ECF No. 29) by reference into this Order. Defendant’s motion for summary judgment (ECF

No. 24) is GRANTED, and this case dismissed in its entirety. Plaintiff has also failed to

comply with this Court’s orders. As such, the Court finds that this case is subject to

dismissal pursuant to Federal Rule of Civil Procedure 41(b).

      IT IS SO ORDERED.

                                               /s/ Bruce Howe Hendricks
                                               United States District Judge

September 24, 2019
Charleston, South Carolina

                                        *****
                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           3
